22



            OFFICE   OF ‘IWE ATTORNEY     QENERAL     OF TEXAS
                                 AUSTIN




     Ronorablo 1. Y. 'mimble, First Assistant
     State Superintendent of Publio Instruotion
     Austin, Ta.aS




                                                    uly 15, 1945, oub-
     mittillg the toll0                             tained in a letter
     rrm  ~0n0~bie'  vi                             epresentative;ad-
     dressed to your

                                             1 School Super-

                       loyedT\L)/              -
                             Sohool Boar& have the
                                    position or diamzss
:-   \
                                   SOD 8ithout the ooneent

                   b&s   he County Superintendent have the
          aut22~       aboli8h the porition of.Rural school
          Supsrvlror or to diasiss the Rural Sohool Super-
          riror without the oonsent of the County School
          Board?’


             Artiolo 8700.1, Seotion 8, Revlasd Civil Statutsrr,1925,
     provide8 aa follows:
                                                                   23’   .




Honorable I. M. Talmbti, page #Q




          ‘The County Superintendent of Publia Instruo-
     tlon may, with the approval of the County Board
     of Xduoatlon, employ on4 or more 8ohool super-
     tlsors to l8818t ln planning, outlining, rod
     8U~S?Vi8ilt$   th. work Of thr Pub110 I%'40SOhO
   . ia the oOUXltywhich ~18under the 8UpOlV18lon Of
     the County Superintendent of Publlo Instruction,
     8ald oupOX%iIor or OUpOPVi8OM     8hall at a&% t&m48
     wrk Wdel' th4 8UpOrvl81otlaIAddire&ion of th4
     Couuty 8uperlntendent of Fubllo Imtruotion, a8
     Other a88istMt8 are repulrod t0 do, and mid
     h8v4    evidence of proflolsnoy In rural 8oh401
     sup4rvl81on and must be the holder oi at ;z;t,
     a Baohelor of Scl4noe Degree or higher,
     eupsrvisor    or sup4rvlsora may receive a sala
     of not to 4%044d!.&o Thousar,dDollar8 ($2,000   7
     per annum, to b4 paid out of the same Fonda and
     in ti 8mn4 IUUUIeras that Of th4 COUnty Super-
     intondent of PItblloInstruotion and other as-
     818tWlt8.'

        It 18 Quit4 oi4ar fraa raid quoted d&ion   that the
position oi Rural Sohool Supervisor, or 8ohool 8upsrvlaor, a8
set forth la eald sootion 18 one of $ib~il$loyarant    and not
of publio office. We qUo~4 fmm the ease of Robertson v. Ellis
County, (Civ. Appc) $4 Se We 1097, not appealed8

          l%re    18 quit4 a mrterial differmoo          be-
     twoon a publlo off100 and a pub110 em loyment,
     A8 raid by Chief Justloe N41?8hall,        *A P though   M
     offi      18 M   Omplopdlent,it do68 not follow that
     9vel-y4mployJwnt 18 an 0rfi04.*        a?*      Jfoohemin
     his TO& on Pub110 Offi8e1'8,8ay8; 'Th4 lW8t.
     lmporimt oharacterlstic rbioh di8tlnguishea an
     0rfi08    frtxaan employment or oontraot ir that
     the oroatlon and oonferring OS an offios in-
     volv48    a delegation to the lndlvldull OS 8om4
     Of   the SO04~i~     rUZIOth8   Of gOVOrrPnent,       t0 b0
     exeroleed by di[tPor the benefit of the publlo;
     that mm      portion of the aoverelgnty of the
     oountry, either leglelativs, exeoutlve or judi-
     018X, attaoher for the t&w being, to be exer-
     olsad ror the pub110 benefit. Unless             the powore
                                                              ‘_
                                                                   .,   24




Honorable T. l4.Trrkbl8, p4i34#a




     conferred u-e of this rutye,   the individual
     i8 not a pub110 0ssi04r.'


        Said rupervisor hr. been dolegatad no sovereign Pun.-
tionr of government to be exoroleod by him for the publio
ben4Slt. HO 18 Old y  M 4 lIQlO~    ltO
                                     O 4.8i.t in plalll.iing,
                                                           OUt-
lining and ruperviefng the TO& of the Pub110 free Sohool8 in
the OountJ rhiah 18 under the 8ll&WVi8iOilOf the CoUntJ Super-
intendent of FubUo Xnstruotion. 3ald maperrl8or or mpwvi-
8Or8 8hall at all time8 work undef the 8up.rv1810~ and dlreotion
of the County Superintendent of Pub110 Xmtruotlon, as other 20
8i8tat   U'S repuir4d to do..
wyment         Is not fixed by l!~~~4~~~‘~ro~~e~art~~~~
dimt on 0s tlae, 1. not within any oonstitUt.iona~provision,
and is therefore aoo.xten81v. In duration with the tenure of
the offloer appointing hlm, and unless sooner rSI?dOV8d,  he holds
until the expiration  of the offloerts  term, and ceases to hold
at that tips ~nl.es.reappointed." 34 Tax. hr., pe 604.

        %&no4 the Constitution do48 not    provid. for
     4ontlnulty of term8 bf oPflo4, eaoh   tenr logally
     18 .n entie* 84pPrat4 8nd di8tinOt    frolaall other
     tel?mPr
           Of ths 88lB40fPiO.r" 54 %X.     JUr., p. 367.
        uWhere th4 term of’office 18 not fixed bs law.
     the offiorr 18 regarded ae holdi- at the ti’ili oi
     the'appolnting power, even th&@   the app;lntiy
                    to Six ZTP   n 6 terns an an 0 Si-
                    Fth,D%lMlW8    Of the-.DDOintitlfZ
     powr, has,-In the atriot mmnlng of t& vord,-no
     *term* of oPSla4. A 00n8tltutlonal provision that
     ton%8 of 0ffi04 net fixed by th4 OOn8titUtiOn    shall
     Rot 0~0446 a 8pOOifird bbU&dool nOt..&FiX4 the
     duration of an ofiioe held a~o-i?reaare       of the
     4x4.utiv4.' (lJnderaooPi% OurI.) 36 QIJ. 964,
     94rR 9s.

        Illth( 0 84 Of iCIhn8OflV. tb.vmrh, 81 me h* R49. 146,
64 8. 1. @g$, th t mamger of the workhoure, who ~48 appointed by
the County Court for two you-8 a be&king   Jm. 1, 1898, wa8 re-
moved by the enme oourt on Jan, 4, 1898.’ The oourt held that ho
could be removed without notice oc oauae, aa he was the mere
agent of the court and subjeot to it8 orders, no qualiPioation8
OF torn for the appointee having hew prasoribed by etatute.

        h the oa88 of Joba8on vr Oina et al. (Ky.) 49 S, W.
470, it w&8 hold that the County Superintendent, under a rtat-t
                hb t0 0ppOblt OX8Eh@f8   UX? Which fixer no
                         0rti80    fo r     8UOb   a9polatoe8, may reaote ruoh
exmIn8r8 without notioe or as81
county Superinhndemt   had, In
OFI  removed irnl a tsllpOf OKI@
PI To-8 258, and-Boiij      'i;msr
follomlng general nils: Whers t?tne power 0r appointment 18
oonfomo4 in geaonl term8 and without restrlotion, the power
OS removal in the dieoration and attha will ot the appointing
power, 18 Implied, and alway @X%&8 unlese restrained and
limited by mm    provision of law.'


           Ih*ro   the    law fiXO8 no duration of                 0rff09       or employm*Ilt,
S&  no p~00i~iOu i8 made for reatOw 0s an inombent, the ap-
polntlte power osoe88arily oarrlsr with it the remomxl power,
In 8uoh a oa8e the lncumbeat hold8 at the pleasure of thr ape
polntiog oftioer and may be removed by ~&XI at any time, 34 481,
Jpzr., 9e 594. In the absenoe Or any oonstitutlonal or atatu-
tory protirfon,  the power of ramooal 18 incident to the poser of
                   Kesnaa Y+ ?erry             24      fez., 237 et         req,;   Beeper v.
  wart     (Cir, &J.)         66 Sr ‘I. !2d),818, Krror Refired.


        t0 IWJLWOOfiiO*r88 ap.$WiUtO wttb OOIICUPP8MB
        O? thr, SWaate, Was muoh d180U@8edr The grsrt
        apqtlora uaa8 uhothar tb 9orsr ot rem&al cd-
        rided in the P*ertidentaXon*, Or rith bha eon-
        ourrepao OS,the 8anate,   both eonrt5tuting the
                                 ~oWV? or the Irb8id&
                                0 remo?(b#tie** the taurQ
                                   ifr& $., $hB         fO?S8tdhUt:$W          -8
        ldmlttaandd,
                   ths            prldei$      (1 ti     J   ceodgnd,
        that the power of reman1 war lnoident to the
        powrr 0r appointment.* (tRIdrr8ooring0~~8.)
        Keenan v. Perry, supra.
                                                                  26



Honorable T, Y. Trlmble, page #8




        We mut, therefore, detrrnine *ho employa the Sohool
Supervisor, in order to determine who may remove such emqlogee.

        The intent of the Legislature oontrol8 the language
used by it, and in oonetruing a cltatute,aourta are not neoes-
aarily confined to the literal meaning of the words used. 39
eex. hr., ppa lao-l&f. CM mrd i8 often used to %Qwees dif-
ferent ideas, Thrretore, in every ease, the particular meauing
depend8 u9oaand muat be detemiaed by the context and subjeot
matter, and the intent of the Legislature. 39 3%~. Jur., p,
196, par. 104.

        Ia the cam of Oden v. Gates, 119 Tex. 76, 24 3. W. (2d)
381, the Court, in construing the meanlug of t’neword ‘due”, a8
ueed Fn the statute then under oonoidoratiun, stated that it had
a double aeming, was used on different  oaaasions 50 exgresa
distinot ideas, aad its meaning must nacsssarily depend upon the
aontext and evident purpose intended.

        In 39 10x. Jur., 9* 809, par* 113, it is stated that
"Anotner fundamental rule requlrsr  thbt a otatute be conetrued
a8 a whole and that all of it8 part8 be harmonlsed if po88ible.'
Theretore, en bet murt be viewed In it8 rntiretyr Eaoh part of
a statute must bo oonsidered in oonneotion uith every o,therpart,
The legislative intent muet be detenxinod rrw a general view or
the whole lnuotment. Ry. Co. ~8. Mahatfey, 206 Tex. 394, 160
S, We 88li Spear8 VII. City of San AntOnlO, 110 Ter. 618, QQS 9.1.
166; 39 TexLIJ~P., pg 168, parI 90.

         ‘In a proper 008~~ the 9 Q * intent may be ill-
     ferred  from the taot that an act does not contain
     a oertaia provision." b9 Tax, Jur., 9. 178, par&
     95.
        ‘In aase8 OS ambiguity, the intent and spirit
     of the lot will prevail over its Letter. **SC
     The intention of the Legislature controls the
     language used by it, end in construing a statute
Bonor8blo Tr Y, Trimbls, 36gs #6




     the Court ir not necessarily oonfinsd to the
                       * the words used, especially in
     1it4ral.laeanfng o*
     respeot of isolated or particular provisions. In
     such 0~44 a oonstruotion is taometime4given con-
     trnrT to the latter of the law.4 39 Tex. Jur,,
     ppI 180-181, par. 95.

         As used in Article 2700.1, the word nag;roval* must
be consider4d in tro conneotlonrr- first, with raferenae to
r~tificatlon and seoond, vith referenoe to authorization or
coneent .

        It vi11 be notloed that in Seotlon 1 of ea?d article
the follorlng langu~gs 16 used: 4Th4 Countg Superintendent,


tendant of PublioyInstruoiion may, --
                                   with the eppsoval bf the
Oounte Board of Education, employ one or more school ZYpix
VIaOrs~‘Tfz.-

        In Uords and Phra4elr Vol. 3, p. 230, it is stat4d
that ‘Th4 term lapprovol~ ia rnroeptible of different mean-
inga, dapendent upon the aubjoet matter and oont4xt oonoern-
lq wbioh the term in employed and the objeot and purpose to
be mbrorved or aeooleplfahed,  Ordinarily, the term in ltr
most obvious lasting, is to ooaUnond,oonfira, rrtifg, sanetim,
or to consent to aom4 sot or thing don4 by another.

        It appears thererors, th4t the tegialbture, in not
requiring th4 4onfLmation of the County Eoard, but only its
a roval, in oonne4tionrith the naployment of on4 or more
2&l- o 8upwvi40~4, ~hi14 rrquirlng    both
rtion of arid Board in the eaiplo witi of
-the     lord vapproval* in Scotf on 2 in th4 llsht of oonrent
or autborlsrtion and not ratifioabionr Otherrise, vhg-
ii% th4 words -with tl?eap rovrl and the oonfirmation I.n940:
tlon 1 end omit the words Yend the oonfirmation” in Saotion 2?
-

                                                                      28



    Honoreble T. Y. Trtibl4s peg4 fl




    We CBA gerosiva M  sound reason for this omission if tk Leg-
    lslatur4 intended for the employment of suah supervisors to be
    oonflrmed by the County Boerd. In view of thir omiosion in
    Section 2, and in the li:jhtof thr Soregoing rules of construo-
    tion, it i8 014er to our minds that the employment OS school
    supervisor8 ir rested in the County Sohool Superintendent,
    after ouch employment he4 been authorised by the "approval" of
    the c0d2y Board 0r Bduoation.


            WO think this oo~olusion is further suataimd 'Jy &ihose
    provi8io~ in Seation 2 uhioh enumerate the duties of said aohool
    rupervisors and whlah pertain to their suparvision. They ml-8to
    aesai8t in plenulng, outltilug, end 8u 4rvlsinS the work * 4 +
    vhlch is undar tha sqm?vision           ounty Superiiltend4nt"and
                                    of the is
           et'7nrtti48 ~01'4under the supervl8ioil snd .iiisection of
    :i?P ouii%y-%&m4nd4ut      i+4 * as other assistrixtaare required
    to do." 'phi8 ir further evidrnoe to our minds t&t the Legle-
    leture intended thet ruch supervlaorr rhouldbe employaea of the
    County Superintendent and not of any other pub110 officials.

              The case of Neepor v, Stewmt, supra, is vary muoh in
    point l The county Board or Trust44a, muting under the provlalons
    of Artiole 2'790,Revised Civil Statutes, eleoted Mrs. Nseper aa
    asristent county superintendent aftar ahe had been selected and
    norminetodby Yr, Stewart, tbs oounty 8uperintendenb. Her salary
    of 100.00,por month was paid from danuery 1, 1931, to April 1,
    193 %.   On April 2, 1232, Rrr.~Heeper ras notified by Rr. Sterart
    thet h4r wevicee mere 00 longer aeeded end thet rhe ws die-
    oharged.    She insietsd thet h4 hrd no right to diaoherge her.
    The Oounty Boerd of Trustees thereafter pa884d en order ellowlng
    her selery through July, 1932, and uhioh order inatruot4d th4
    County Su erintendent to ap3rore warrents in payment of raid
    8alery, f t llso provid4d that her eervioer   be disoontinued et
    the end o? said period. Thereefter the oounty superintendent
    refused to approve aeld wevrent8. A writ oi mendmuur wa8 den-d
    In thr triel co-urtend ita,judgmsnt was effinned on appeel, Th4
    following quotetlon frozesaid oese is vary 8ignificent:

            sThs statute should not be construed a8 dsny-
         lng to the supsrintendent the power to employ and
                                                                 .        .
                                                                     29


Honorable T. MI Frlmble, page #3




     diaoharge hia assistant, unleer theitoonetruc-
     tion is required by its language, for, laoking
     in that power, hs haa no mtmna OS reourlng
     obsdlanos to his instruotionr.m (mcleracorlng
     ours. f

        Therefore, Ln answer to the first question propounded,
you are advised that a rum1 rohool ruperrisor cannot be en-
played for x    eriod of time. Ha only holds hi8 posltlon at
the ple=o    of%----
                t e appoiiiiiiioffiaar, not bo exceed his cur-
rel+term oi orfloe, and may be removed by him at any ttnre.

        The second question la answered in tha net;ative.

        fn answer to the third question, you ape advised that
the County Superintendent doer have the authority to dismiss
the Rural 3ahool Supervisor without the consent of the County
School ?%oapd,but he om.not “abolish’ the position  of Rural
School Supemiaor , The position was created by the Legislature,
and oan be aboliehed by no lesaar over.    Weaver v. Commia0lon-
                                   Corn. App.) 146 8. $I. (Zd)
era’ court of Naoo~docher County, ‘i
170.  Adopted by SupremeCourt.


                                     Very truly youra




                                                 Assistant